Title: To George Washington from William Ramsay, 17–19 October 1758
From: Ramsay, William
To: Washington, George



Dear Sir
WmsBurg Octr 17[–19]th 1758

We have no News of late only repeated Accots of the King of Prussia’s beating Count Daun, wch is generaly believ’d. The 1st Virga Regimt had like to have been broke by a Vote of the House, but the Old & judicious, carried it against the Young Members by a majority of five—however they have so far prevail’d, that unless the Regimt return into this Colony by the 1st of Decr next & guard our Frontiers, they are to be no longer in the pay of this Colony. There is to be no Lieut. Colo. Quarter Master, Adjutant nor Chaplain, & the yearly allowance for your Table is voted away. This is tho’t, a mean peice of Parsimony and condemn’d in general & indeed their whole proceedings relative to that Regimt.

They have voted 57,000 Pounds to pay of the Arrears & the Regmts till the 1st day of Decr next.
’Tis reported the Govr has reciev’d advice, that the Cherokees are much irritated against the County of Bedford & are determin’d to be revenged for some men killd by those people, but ’tis thot, shou’d they attempt this, the Creeks may be play’d upon them, who only want an Oppty; for they have been hardly restrain’d by the Govr of So. Carolina from doing it some time ago—The Govr is in general well Spoken off. Mr Hite says, Messrs Barr & Slough has disappointed me in 10 Hhds of Rum & 3 pipes of Wine I engag’d them to bring me from Philadelphia, this I am affraid & will cause Mr Hite & Mr Hayton to labor under great difficultys, to supply properly, the Regimt so well as I wou’d wish—The great Credt I was oblig’d to give, the Regimt being not duely paid I hope will be obviated when the Cash arrives, your good offices so farr as you can, will be very obliging. My business down here I am affraid will not be attended with success, no Money in the Treasury & making the New will be attended with delay.
Your friends rejoic’d to hear you were well & wishes a safe return, amongst whom none more sincerely than Dr Sir Your affect. H. Servt

Wm Ramsay


19th A report prevails in Town, that Admiral Hardy has taken near the mouth of St Lawrence two 50 Gun French Ships and many regulars convey’d in a large Number of Transports; they were intended for Louisburg, but being inform’d by a fishing Vessell that it was taken, they bent their course that way. This is very fortunate if true.


W. R.
